                    IN THE UNITED STATES DISTRICT COURT
        Case 1:19-cv-00377-KRS-GJF Document
                       FOR THE DISTRICT     74 MEXICO
                                        OF NEW Filed 05/11/20 Page 1 of 1

JOHN CORDOVA,

       Plaintiff,
vs.                                                                 No. 19-CV-377 KRS/GJF

LEA COUNTY DETENTION CENTER,
LEA COUNTY, WARDEN RUBEN
QUINTANA in his individual capacity,
LIEUTENANT JOHEL MALDONADO in his
individual capacity, OFFICER JOE
PORTILLO in his individual capacity,
OFFICER ERIC BLAND in his individual
capacity, and OFFICER DILLON PHIPPS in
his individual capacity,

       Defendants.

                      STIPULATED ORDER OF DISMISSAL OF ALL
                     CLAIMS AND CAUSES OF ACTION AGAINST ALL
                           DEFENDANTS WITH PREJUDICE

       The Parties agree that all they have reached a settlement of all claims and causes of action against

all Defendants and, therefore, this case should be dismissed with prejudice. The Court, being fully

informed as to the settlement reached and having approved the settlement hereby ORDERS that all claims

and causes of action against all defendants are dismissed with prejudice.


                                                     ____________________________________
                                                     HON. KEVIN R. SWEAZEA
                                                     United States Magistrate Judge

APPROVED BY:

/s/ Alexandra Freedman Smith
Alexandra Freedman Smith
Attorney for Plaintiff

/s/ Frances C. Carpenter
Frances C. Carpenter
Attorney for Plaintiff

/s/ Amy L. Glasser via email on 5-11-20
Amy L. Glasser

/s/ Bryan Evans via email on 5-11-20
Bryan Evans, Esq.
                                                         1
